            Case: 5:20-cv-02463 Doc #: 1 Filed: 10/30/20 1 of 9. PageID #: 1




                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                AKRON DIVISION


 DOUGLAS A. FIFER, JR.,

        Plaintiff,

 v.                                                   Case No. 5:20-cv-02463

 SEQUIUM ASSET SOLUTIONS, LLC,

        Defendant.


       NOW COMES DOUGLAS A. FIFER, JR., by and through his undersigned counsel,

complaining of Defendant SEQUIUM ASSET SOLUTIONS, LLC, as follows:

                                 NATURE OF THE ACTION

       1.      Plaintiff brings this action seeking redress for Defendant’s violations of the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., and the Telephone Consumer

Protection Act (“TCPA”) pursuant to 47 U.S.C. §227 et seq.

       2.      “The primary purpose of the TCPA was to protect individuals from the harassment,

invasion of privacy, inconvenience, nuisance, and other harms associated with unsolicited,

automated calls.” Parchman v. SLM Corp., 896 F.3d 728, 738-39 (6th Cir. 2018) citing Telephone

Consumer Protection Act of 1991, Pub. L. No. 102-243, § 2, 105 Stat. 2394 (1991).

       3.      As the Supreme Court recently observed, “Americans passionately disagree about

many things. But they are largely united in their disdain for robocalls.” Barr v. Am. Ass’n of

Political Consultants, 140 S. Ct. 2335, 2343 (2020)

                                JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

                                                1
             Case: 5:20-cv-02463 Doc #: 1 Filed: 10/30/20 2 of 9. PageID #: 2




       5.       Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(2).

                                             PARTIES

       6.       DOUGLAS A. FIFER, JR. (“Plaintiff”) is a natural person, over 18-years-of-age,

who at all times relevant resided in this federal jurisdiction.

       7.       Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

       8.       Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

       7.       SEQUIUM ASSET SOLUTIONS, LLC (“Defendant”) is a limited liability

company corporation organized under the laws of Georgia.

       8.       Defendant is a debt collection firm that attempts to collect debts from consumers

nationwide.

       9.       Defendant maintains its principal place of business at 1130 Northchase Parkway

SE, Suite 150, Marietta, Georgia 30067.

       10.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because (1) the

principal purpose of Defendant’s business is the collection of debt and (2) it regularly collects or

attempts to collect debts owed or due or asserted to be owed or due another.

       11.      Defendant is a “person” as defined by 47 U.S.C. § 153(39).

                                   FACTUAL ALLEGATIONS

       14.      At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

the cellular telephone numbers ending in 8547.

       15.      At all times relevant, Plaintiff’s number ending in 8547 was assigned to a cellular

telephone service as defined by 47 U.S.C. § 227(b)(1)(A)(iii).

       16.      At all times relevant, Plaintiff was financially responsible for his cellular telephone

equipment and services.


                                                   2
             Case: 5:20-cv-02463 Doc #: 1 Filed: 10/30/20 3 of 9. PageID #: 3




       17.      In or around July 2020, Plaintiff started to receive nonconsensual calls from

Defendant to his cellular phone.

       18.      Shortly after Defendant’s calls began, Plaintiff answered a call in an effort to

determine the reason for Defendant’s calls.

       19.      During the first answered call with Defendant, Defendant advised Plaintiff that

Defendant was trying to locate “John.”

       20.      Defendant’s representative then inquired if Plaintiff knew John or would be able to

help Defendant get in touch with “John” regarding an unpaid student loan.

       21.      In response, Plaintiff (1) reluctantly disclosed to Defendant that John was his son-

in-law; (2) advised Defendant that he would not provide Defendant with any further information

pertaining to his son-in-law; and (3) requested that Defendant cease calls to his cellular phone.

       22.      Undeterred by Plaintiff’s directive, Defendant’s representative advised Plaintiff

that this whole process would be much easier if only Plaintiff cooperated.

       23.      Moreover, Defendant’s representative brazenly informed Plaintiff that the

collection calls would continue until there was cooperation from Plaintiff or John.

       24.      Plaintiff again requested that Defendant cease contact with him and ended the call.

       25.      Despite Plaintiff’s numerous requests that Defendants cease its harassing calls,

Defendant continued placing daily calls to Plaintiff’s cellular phone.

       26.      Each time Plaintiff answered Defendant’s calls, he was met by a lengthy period of

dead air followed by a beeping noise prior to being connected to an agent.

       27.      Despite Plaintiff’s repeated requests that Defendant cease its harassing collection

efforts, Defendant continues to employ abusive collection practices in an effort to collect a debt

allegedly owed by Plaintiff’s son-in-law.



                                                 3
              Case: 5:20-cv-02463 Doc #: 1 Filed: 10/30/20 4 of 9. PageID #: 4




        28.      In total, Defendant placed no less than eighty (80) harassing collection calls to

Plaintiff’s cellular phone in an attempt to collect a debt allegedly owed by Plaintiff’s son-in-law.

        29.      At no point in time did Plaintiff provide his cellular phone number to Defendant.

        30.      As of the date of this Complaint, Defendant continues to place collection calls to

Plaintiff’s cellular phone, including phone calls from the numbers: (216)-629-0509 and (216) 629-

2048.

                                            DAMAGES

        31.      Defendant’s abusive collection practices have severely disrupted Plaintiff’s daily

life and general well-being.

        32.      Defendant’s phone harassment campaign and illegal collection activities have

caused Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, wasting

Plaintiff’s time, the increased risk of personal injury resulting from the distraction caused by the

phone calls, decreased daily productivity, aggravation that accompanies unwanted telephone calls,

emotional distress, mental anguish, anxiety, loss of concentration, diminished value and

functionality of his cellular phone, the loss of battery charge, and the per-kilowatt electricity costs

required to recharge his cellular telephone as a result of increased usage of his cellular phone.

        33.      Moreover, each time Defendant placed a phone call to Plaintiff, Defendant

occupied Plaintiff’s cellular phone such that Plaintiff was unable to receive other phone calls or

otherwise utilize his cellular phone while his phone was ringing.

        34.      Concerned with the escalation of Defendant’s abusive debt collection practices,

Plaintiff retained counsel to file this action to compel Defendant to cease its abusive conduct.




                                                  4
             Case: 5:20-cv-02463 Doc #: 1 Filed: 10/30/20 5 of 9. PageID #: 5




                                      CLAIMS FOR RELIEF

                                        COUNT I:
                   Telephone Consumer Protection Act (47 U.S.C. §227 et seq.)

       35.        All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       36.        Defendant placed or caused to be placed non-emergency calls, including but not

limited to the calls referenced above, to Plaintiff’s cellular phone number using an automatic

telephone dialing system (“ATDS”) without his prior consent in violation of 47 U.S.C.

§227(b)(1)(A)(iii).

       37.        The TCPA defines ATDS as “equipment which has the capacity—(A) to store or

produce telephone numbers to be called, using a random or sequential number generator; and (B)

to dial such numbers.” 47 U.S.C. § 227(a)(1).

       38.        Upon information and belief, based on the lack of prompt human response during

the phone calls in which Plaintiff answered, Defendant used an ATDS to place calls to Plaintiff’s

cellular phone.

       39.        Upon information and belief, the dialing system used by Defendant to place

collection calls to Plaintiff has the capacity to (a) store phone numbers, and (b) dial those phone

numbers automatically.

       40.        Upon information and belief, the dialing system employed by Defendant transfers

the call to a live agent once a human voice is detected, thus resulting in a lengthy pause after the

called party speaks into the phone.

       41.        Upon information and belief, the equipment used to call Plaintiff not only had the

capacity to store or produce telephone numbers to be called using a random or sequential number

generator (and to dial such numbers), but was programmed to sequentially or randomly access

                                                  5
             Case: 5:20-cv-02463 Doc #: 1 Filed: 10/30/20 6 of 9. PageID #: 6




stored telephone numbers to automatically call such numbers when it made the unauthorized calls

to Plaintiff. These calls were made as part of a system where thousands of phone calls were placed

in a short period of time without human intervention, as part of an automated process.

       42.        Defendant violated the TCPA by placing no less than eighty (80) harassing phone

calls to Plaintiff’s cellular phone using an ATDS without his consent.

       43.        As pled above, Plaintiff never provided his cellular phone number to Defendant or

otherwise consented to receiving phone calls from Defendant.

       44.        Furthermore, Plaintiff revoked consent to be called on his cellular phone on

multiple occasions during phone calls that he answered.

       45.        As pled above, Plaintiff was severely harmed by Defendant’s collection calls to his

cellular phone.

       46.        Upon information and belief, Defendant has no system in place to document and

archive whether it has consent to contact consumers on their cellular phones.

       47.        Upon information and belief, Defendant has no policies and procedures in place to

honor cease-call requests made by consumers.

       48.        Upon information and belief, Defendant knew its collection practices were in

violation of the TCPA, yet continued to employ them to maximize efficiency and profits.

       WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter judgment

in his favor as follows:

       a. Declaring that the practices complained of herein are unlawful and violate the TCPA;

       b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages

             pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C); and

       c. Awarding any other relief as this Honorable Court deems just and appropriate.


                                                   6
              Case: 5:20-cv-02463 Doc #: 1 Filed: 10/30/20 7 of 9. PageID #: 7




                                             COUNT II
                   Fair Debt Collection Practices Act (15 U.S.C. §1692 et seq.)
                 a. Violations of FDCPA §1692c

        49.      Pursuant to § 1692c(a)(1) of the FDCPA, a debt collector is prohibited from

contacting a consumer “at any unusual time or place or a time or place known or which should be

known to be inconvenient to the consumer…” 15 U.S.C. §1692c(a)(1).

        50.      As set forth above, Plaintiff requested that Defendant cease its collection calls to

his cellular phone.

        51.      Despite being notified that its collection calls were unwanted, Defendant made the

conscious decision to continue its harassing phone calls, which were clearly inconvenient to

Plaintiff.

        52.      Defendant violated § 1692c(a)(1) when it placed collection calls to Plaintiff’s

cellular phone number at a time Defendant knew to be inconvenient to Plaintiff.

        53.      In other words, since Plaintiff did not want any calls from Defendant, any call

placed after the cease request was known by Defendant to be an inconvenient time for Plaintiff.

                 b. Violations of FDCPA §1692d

        54.       Pursuant to § 1692d of the FDCPA, a debt collector is prohibited from engaging

“in any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.”

        55.      Section 1692d(5) of the FDCPA prohibits “causing a telephone to ring or engaging

any person in telephone conversation repeatedly or continuously with intent to annoy, abuse, or

harass any person at the called number.”

        56.      Defendant violated §§ 1692d and d(5) when it placed at least eighty (80) collection

calls to Plaintiff’s cellular phone in an attempt to collect a debt owed by Plaintiff’s son-in-law.


                                                  7
              Case: 5:20-cv-02463 Doc #: 1 Filed: 10/30/20 8 of 9. PageID #: 8




        57.      Defendant’s conduct in systematically calling Plaintiff’s cellular phone in an

attempt to collect a debt not owed by Plaintiff was harassing and abusive.

        58.      Defendant’s collection calls to Plaintiff were made with the specific intent of

annoying, harassing, and abusing Plaintiff.

        59.      The fact that Defendant knowingly placed calls to Plaintiff after Plaintiff made

numerous requests that the calls cease is illustrative of Defendant’s intent to harass and annoy

Plaintiff.

        60.      Defendant’s intent to harass Plaintiff is further demonstrated by Defendant’s brazen

representation to Plaintiff that the collection calls would continue until there was cooperation from

Plaintiff or his son-in-law.

        WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in his favor

as follows:

        a.       Declaring that the practices complained of herein are unlawful and violate the Fair

                 Debt Collection Practices Act;

        b.       Awarding Plaintiff statutory and actual damages, in an amount to be determined at

                 trial, for the underlying Fair Debt Collection Practices Act violations;

        c.       Awarding Plaintiff his costs and reasonable attorney’s fees pursuant to 15 U.S.C.

                 §1692k; and

        d.       Awarding any other relief as this Honorable Court deems just and appropriate.




                                                   8
          Case: 5:20-cv-02463 Doc #: 1 Filed: 10/30/20 9 of 9. PageID #: 9




                                DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a trial by jury.

Dated: October 30, 2020                              Respectfully submitted,

                                                     DOUGLAS A FIFER, JR.

                                                     By: /s/ Mohammed O. Badwan

                                                     Mohammed O. Badwan, Esq.
                                                     Counsel for Plaintiff
                                                     Sulaiman Law Group, Ltd
                                                     2500 S Highland Ave, Suite 200
                                                     Lombard, IL 60148
                                                     (630) 575-8180
                                                     mbadwan@sulaimanlaw.com




                                                 9
